Title: To George Washington from George Burr, 22 May 1781
From: Burr, George
To: Washington, George


                        
                            Fairfield 22d May A.D. 1781
                            May it Please Your Excellency
                        
                        We have it from good Authority that Thomas Langley Collier of Fairfield is Under the Sentence of Death by a
                            Court Martial of Your Excellency’s Appointment for crimes Committed within and against this and the United States We do
                            not Undertake to call in Question the Propriety of this Proceeding, nor do we pretend to say any Thing to justify the
                            Conduct of the Man we Suppose him to be Unfriendly to the Rights of America and wish to have him and every other Person of
                            his Character so far Confined and restrained as to be Unable to injure the Country. at the same Time we are in general
                            averse to the Shedding of Blood yet not Universally so. We Consider this Collier to be a man whose Capacity is not
                            Competent to Execute great Schemes or influence any Persons of Consequence, he is Connected by Marriage with some
                            respectable Families whose Attachment to the Cause of America is unquestionable. and who are Shock’d at the Idea of this
                            Proceeding Considered as bringing in some Sense of Disgrace on them, or at least exposing them to the Censure of the
                            Undiscerning and inconsiderate Part of Mankind he is Husband of an amiable Woman and Father of two lovely Children by
                            diverse Wives which Children should he die will still keep up the Connection & relationship before mentioned his
                            Distress’d Wife Starts at every Noise as being that of the messenger who brings the dreadfull Story. we fear the
                            Consequences of such News will prove fatal to her. we mean not to give any high Colouring to your Excellency but Simply
                            relate Facts and at the same Time impress our earnest desire that the Life of this deluded Man may be spared and that for
                            the sake of his disconsolate Wife, poor Children and worthy Connections instead of being put to Death he may be Confined
                            in such Place and for such Time as your Excellency Should think will most subserve the Cause of the Country. We are with
                            Every Sentiment of Respect & Esteem your Excellencys most obedt & very humle Servts
                        
                            George Burr Juse Peace
                            Increase Bradley Justice peace
                            Abram Andrews Jus. Peace
                            Saml Squier Jus. Peace
                            Saml Wakeman jus. Peace
                            James Johnson Minister of the Gospel
                            Robert Ross Minister of the Gospel
                            Andrew Wakeman Capt.
                            Ezekiel Hull Capt.
                            Ebenr Still Capt.
                            Jabez Wheeler Capt.
                            Najah Bennitt Capt.
                            Daniel Benitt Capt.
                            David Hawley Capt.
                            Samuel Thorpe Leut.
                            David Silliman Lt
                        
                    